Chief Judge.
It is contended by the appellant’s eounsel, that this act is unconstitutionaL The Court have had several acts of this kind under Consideration, and have ever considered them constitutional.
It is further cohtended, that the act does not reach the pi'esent case. It appears, that the proprietors of the town of' Shoreham made certain divisions of their lands, in which, for a length of time, and indeed to the present day, they have acquiesced; but they found, by after inspection, that the records of their proceedings wei'e not pursuant to the existing statutes, uniformly agreeing in the propriety, although not-in the legality of such divisions; they sought legislative aid, and this act was passed. The act is remedial, and ought so to be construed as to give the *42remedy intended. The act does not declare that the records may be given in evidence hi any action “ hereafter” to be commenced, although the preamble of the'act mentions any disputes which may arise, yet the enacting clause manifestly contemplates actions “pending,” “ any persons concerned in the trial of any lands f See.
S. Miller, for appellee.
Daniel Chipman, for appellants.
Let the act and the records of the proprietors be read to the Jury.
Hall and Smith, Judges, concurred.
Verdict for plaintiff.